DETAILED ACTION
This Office Action is responsive to the Amendment filed 21 March 2022.  Claims 

16-36 are now pending.  The Examiner acknowledges the amendments to claims 16, 

21, 23-27, 29, 32, 33, 35 and 36.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23 are 24 objected to because of the following informalities: at line 8 of claim 23, “conducting medium there” should apparently read -- conducting medium, there--; at line 6 of claim 24, “conducting medium there” should apparently read -- conducting medium, there.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 at line 2 recites the limitation “the conducting medium that comprises at least one opening”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 24 at line 2 recites the limitation “the conducting medium that comprises at least one opening”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 25 at line 8 recites the limitation "other said surface of interconnection".  There is insufficient antecedent basis for this limitation in the claim.  
At line 9 of claim 25, it is unclear which “at least two parts” is being referenced with “other of said at least two parts” as “at least two parts” implies that there could be more than two parts.  
Claim 29 at line 6 recites the limitation "other said surface of interconnection".  There is insufficient antecedent basis for this limitation in the claim.  
At line 7 of claim 29, it is unclear which “at least two parts” is being referenced with “other of said at least two parts” as “at least two parts” implies that there could be more than two parts.  
Claim 29 at line 7 recites the limitation "the system formed by joining…".  There is insufficient antecedent basis for this limitation in the claim.  Claim 29 at line 2 recites “the system is configured to be formed by joining….” and thus a suggested amendment may be, to line 7, -- the system configured to be formed by joining…--.
At line 2 of claim 35, it is unclear if “portions of the encasement” includes, or is different than “a portion of the encasement” recited at line 14 of claim 29 from which claim 35 depends.  
Claim 36 at line 6 recites the limitation "other said surface of interconnection".  There is insufficient antecedent basis for this limitation in the claim.  
At line 7 of claim 36, it is unclear which “at least two parts” is being referenced with “other of said at least two parts” as “at least two parts” implies that there could be more than two parts.  
Claim 36 at line 8 recites the limitation "the system formed by joining…".  There is insufficient antecedent basis for this limitation in the claim.  Claim 36 at lines 1-2 recites “the system is configured to be formed by joining….” and thus a suggested amendment may be, to line 8, -- the system configured to be formed by joining…--.
At line 14 of claim 36, it is unclear if “one or more component cores” is the same as or different than “one or more component cores” recited at line 10.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22, 25-28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (U.S. Pub. No. 2011/0125203) in view of Simon et al. (U.S. Pub. No. 2016/0361540).  Regarding claim 16, Simon et al. (U.S. Pub. No. 2011/0125203) (hereinafter Simon) discloses a system for inducing an electric field [0090] comprising: at least two component cores 36 (Figs. 3A-3D and [0095]); at least two windings 35 (“each of the coils 35” [0095]); and a torus-shaped encasement (housing of 30) having an outer surface ([0045], [0091] and Figs. 3A and 3B), wherein the at least two component cores 36 are independent magnetic circuits ([0025], [0095] and [0096]), wherein each of the at least two component cores 36 is wound around with at least one of the at least two windings 35 (see Figs. 3C-3D, [0095] and [0096]), wherein each of the at least two windings 35 is configured to pass electric current to change a magnetic flux of one of the at least two component cores 36, the magnetic flux of one of the at least two component cores 36 being substantially confined within a volume of the one of the at least two component cores 36 (“…the magnetic field of a toroidal magnetic stimulator remains essentially within the toroid…” [0036], [0071] and [0080]), wherein the at least two component cores 36 are situated inside the encasement (housing of 30) (Figs. 3C and 3D, [0091] and [0045]), wherein the at least two component cores 36 encircle an opening 32,33 respectively of the encasement (housing of 30) (Figs. 3C and 3D and [0093]), and wherein the encasement (housing of 30) is configured to be placed inside a conducting medium. (“[A] conducting medium” is not positively recited and thus the encasement can be placed inside a larger conducting medium.)  However, Simon fails to disclose explicitly that that the outer surface of the encasement is electrically non-conductive. Simon et al. (U.S. Pub. No. 2016/0361540) (hereinafter Simon ‘540) discloses a portable magnetic stimulation device to be held/placed by a patient [0093] (as likewise disclosed by Simon), wherein the outer surface of the encasement (housing of body of stimulator) is electrically non-conductive [0095]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a body/exterior housing of a stimulator as taught by Simon, of a non-conductive material such as ABS as suggested by Simon (‘540) as Simon recognizes use/placement of the stimulator directly on a patient [0092] and Simon (‘540) teaches use of non-conductive materials to compose the exterior housing for stimulators placed directly on the skin of a patient ([0093] and [0095]).  Regarding claim 17, at least a portion of the outer surface of the ABS encasement as suggested by Simon (‘540) is capable of a reversible change of shape by a small force as “the at least a portion” includes mesh 43 which is also composed of ABS [0095].  Regarding claim 18, an electrically non-conductive interior (composed of housings 37) of the encasement is configured to surround and fix in place the at least two component cores 36 (“electrically non-conductive interior” due to housing 37 being electrically insulative [0096] of Simon). Regarding claim 19, at least two of the at least two component cores 36 are capable of reaching saturation magnetization at approximately the same time as they are both composed of Supermendur ([0095] of Simon).  Regarding claim 20, the electric currents passing through at least two of the at least two windings are capable of being distinguished by different time courses ([0025] and [0027] of Simon). 
Regarding claim 22, the encasement (housing of 30) of Simon comprises at least one electrically non-conductive cap/seal 39 ([0100] and Fig. 5).  However, Simon fails to disclose that the seal has an ability of bending by a small force.  Simon ‘540 discloses a portable magnetic stimulation device to be held/placed by a patient [0093] (as likewise disclosed by Simon), wherein the encasement (housing of body of stimulator), as well as the cap of the encasement are composed of a non-conductive material such as ABS [0095] which would allow some bending. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a body/exterior housing/seal/cap of a stimulator as taught by Simon, of a non-conductive material such as ABS as suggested by Simon (‘540) as Simon recognizes use/placement of the stimulator directly by a patient [0092] and Simon (‘540) teaches use of non-conductive materials to compose the exterior housing/components for stimulators utilized/held directly by a patient ([0093] and [0095]).  
 	Regarding claim 25, Simon discloses wherein the system is configured to be formed by joining at least two parts (main body and cap 39 – Fig. 5), wherein each of said at least two parts comprises at least a portion of the at least two component cores and at least a portion of the encasement (see Figs. 3C and 3D wherein cap fits to main housing), wherein at least one of said at least two parts comprises at least one of the at least two windings (see Figs. 3C and 3D wherein cap fits to main housing), wherein each said at least two parts comprises surfaces of interconnection wherein each said surface interconnection is configured to be joined with other said surface of interconnection of other of said surface of said at least two parts (see Figs. 3C and 3D wherein cap fits to main housing).  Regarding claim 26, the surfaces of interconnection of said at least two parts are “flat” (see reproduction below).  

[AltContent: textbox (flat “surfaces of interconnection”)][AltContent: textbox (flat “surfaces of interconnection”)][AltContent: arrow][AltContent: textbox ([img-media_image1.png])]
[AltContent: arrow]








Regarding claim 27, at least two of said at least two parts are configured to be joined by “wringing the surfaces of interconnection together” ([0100] of Simon “covering cap 39 is also provided to snugly fit over the mesh of the stimulator coil housing…”).  Regarding claim 28, at least two of said at least two parts (main body and cap 39 – Fig. 5) are configured to be joined by a fastener since they abut each other as shown in the reproduction above at the surfaces of interconnection).  It is noted that “a fastener” is not positively recited.  
Regarding claim 36, Simon discloses a system for inducing an electric field [0090], wherein the system is configured to be formed by joining at least two parts (main body and cap 39 – Fig. 5), wherein each of said at least two parts comprises surfaces of interconnection wherein each said surface interconnection is configured to be joined with other said surface of interconnection of other of said at least two parts (see Figs. 3C and 3D wherein cap fits to main housing), such that the system comprises: one or more component cores 36 (Figs. 3A-3D and [0095]); one or more windings 35 (“each of the coils 35” [0095]); and a torus-shaped encasement (housing of 30) having an outer surface ([0045], [0091] and Figs. 3A and 3B), wherein each of said at least two parts comprises at least a portion of the one or more component cores 36 and at least a portion of the encasement (see Figs. 3C and 3D wherein cap fits to main housing), wherein at least one of said at least two parts comprises at least one of the one or more windings (see Figs. 3C and 3D wherein cap fits to main housing), wherein at least two of said at least two parts are configured to be joined by “wringing the surfaces of interconnection together” ([0100]; “covering cap 39 is also provided to snugly fit over the mesh of the stimulator coil housing…”), wherein the one or more component cores 36 are independent magnetic circuits ([0025], [0095] and [0096]), wherein each of the one or more component cores 36 is wound around with at least one of the one or more windings 35 (see Figs. 3C-3D, [0095] and [0096]), wherein each of the one or more windings 35 is configured to pass electric current to change a magnetic flux of at least one of the one or more component cores 36, the magnetic flux of at least one of the one or more component cores 36 being substantially confined within a volume of the at least one of the one or more component cores 36 (“…the magnetic field of a toroidal magnetic stimulator remains essentially within the toroid…” [0036], [0071] and [0080]), wherein the one or more component cores 36 are situated inside the encasement (housing of 30) (Figs. 3C and 3D, [0091] and [0045]), wherein the one or more cores 36 encircle an opening 32,33 respectively of the encasement (housing of 30) (Figs. 3C and 3D and [0093]), and wherein the encasement (housing of 30) is configured to be placed inside a conducting medium. (“[A] conducting medium” is not positively recited and thus the encasement can be placed inside a larger conducting medium.)  
However, Simon fails to disclose explicitly that that the outer surface of the encasement is electrically non-conductive. Simon (‘540) discloses a portable magnetic stimulation device to be held/placed by a patient [0093] (as likewise disclosed by Simon), wherein the outer surface of the encasement (housing of body of stimulator) is electrically non-conductive [0095]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct a body/exterior housing of a stimulator as taught by Simon, of a non-conductive material such as ABS as suggested by Simon (‘540) as Simon recognizes use/placement of the stimulator directly on a patient [0092] and Simon (‘540) teaches use of non-conductive materials to compose the exterior housing for stimulators placed directly on the skin of a patient ([0093] and [0095]).  

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 21, while the prior art teaches a system for inducing an electric field comprising: at least two component cores; at least two windings; and a torus-shaped encasement having an outer surface that is electrically non-conductive, wherein the at least two component cores are independent magnetic circuits, wherein each of the at least two component cores is wound around with at least one of the at least two windings, wherein each of the at least two windings is configured to pass electric current to change a magnetic flux of one of the at least two component cores, the magnetic flux of one of the at least two component cores being substantially confined within a volume of the one of the at least two component cores, wherein the at least two component cores are situated inside the encasement, wherein the at least two component cores encircle an opening of the encasement, the prior art of record does not teach or fairly suggest a system for inducing an electric field as claimed by Applicant, wherein encasement comprises at least one chamber capable of a reversible change of shape by a small pressure, wherein the at least one chamber is configured to be filled with a fluid.
Claims 23, 24 and 29-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments filed 21 March 2022 with respect to the rejection of claims 16-36 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.

Applicant’s arguments filed 21 March 2022 with respect to the rejection of claim 35 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 35 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments with respect to the rejection of claims 16-22, 25-28 and 36 under 35 U.S.C. 102(a)(1) citing Hong (‘658) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791